Appeal by defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered October 24, 1980, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The People proved defendant’s guilt beyond a reasonable doubt. Two witnesses testified that they saw the defendant engaged in an argument with the victim in a grocery store. The defendant, without provocation, pulled a gun from his pocket and shot the victim twice in the head and neck. On appeal, defendant contends that the People’s witnesses were not credible because they had previously denied witnessing the shooting. Further, defendant argues their testimony was contradictory concerning whether defendant pulled a gun from his left or right pocket, and whether music playing in the store was too loud to hear the argument between defendant and the victim. Even if “certain inconsistencies appear in the testimony of the prosecution witnesses, resolution of credibility as well as the weight to be given the defenses presented were properly for the trier of fact * * * [T]he facts adduced do not compel the conclusion that a reasonable doubt existed as a matter of law” (People v La Borde, 76 AD2d 869, 870).
We have considered defendant’s remaining contentions, including those raised pro se, and find them to be without merit or unpreserved for our review. Thompson, J. P., Brown, Niehoff and Lawrence, JJ., concur.